Judgment dismissing the complaint upon the granting of defendant’s motion to set aside a verdict in favor of plaintiff in the sum of $50,754.05, unanimously reversed, on the law, on the facts and in the exercise of discretion, and a new trial ordered, with costs to abide the event. It does not sufficiently appear that the alleged acts of malpractice were the competent and producing cause of decedent’s death. It appearing that plaintiff was unduly restricted in the examination of her medical expert, a new trial should be had in the interests of justice. Concur — Botein, P. J., McNally, Stevens, Eager and Steuer, JJ.